

113 HR 3613 IH: To amend title XVIII of the Social Security Act to provide for a change in payment for certain hospitals under Medicare.
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3613IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. Rangel (for himself and Mr. Crowley) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to provide for a change in payment for certain hospitals under Medicare.1.Change in Medicare payment for certain hospitals(a)In generalSubsection (d)(1)(B) of section 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended—(1)in clause (iv)-—(A)in subclause (I)—(i)by striking (iv)(I) and inserting (iv); and(ii)by striking orat the end; and(B)in subclause (II)—(i)by striking , or at the end and inserting a semicolon; and(ii)by redesignating such subclause as clause (vi) and by moving it to immediately follow clause (v); and(2)in clause (v), by striking the semicolon at the end and inserting , or.(b)Conforming payment referencesSubsection (b) of such section is amended—(1)in paragraph (2)(E)(ii), by adding at the end the following new subclause:(III)Hospitals described in clause (vi) of such subsection.;(2)in paragraph (3)(F)(iii), by adding at the end the following new subclause:(VI)Hospitals described in clause (vi) of such subsection.;(3)in paragraph (3)(G)(ii), by inserting or (vi) after clause (iv);(4)in paragraph (3)(H)(iv), by adding at the end the following new subclause:(IV)Hospitals described in clause (vi) of such subsection.;(5)in paragraph (3)(J), by striking subsection (d)(1)(B)(iv) and inserting clause (iv) or (vi) of subsection (d)(1)(B); and(6)in paragraph (7)(B), by adding at the end the following new clause:(iv)Hospitals described in clause (vi) of such subsection..(c)Additional conforming amendmentsThe second sentence of subsection (d)(1)(B) of such section is amended—(1)by inserting (as in effect as of such date) after clause (iv); and(2)by inserting (or, in the case of a hospital described in clause (iv)(II), as so in effect, shall be classified under clause (vi) on and after the effective date of such clause (vi) and for cost reporting periods beginning on or after January 1, 2014, shall not be subject to subsection (m) as of the date of such classification) after so classified.(d)ApplicationIn the case of a hospital that is classified under clause (iv)(II) of section 1886(d)(1)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(1)(B)) on the day before the date of the enactment of this Act and which is classified under clause (vi) of such section after such date of enactment, payments for inpatient operating costs for cost reporting periods beginning on or after January 1, 2014, shall be based upon the target amount per discharge established pursuant to section 1886(b) of such Act (42 U.S.C. 1395ww(b)) in effect for the cost reporting period for such hospital beginning during fiscal year 2001, increased for each succeeding cost reporting period (beginning before the date of the enactment of this Act) by the applicable percentage increase under section 1886(b)(3)(B)(ii) of such Act (42 U.S.C. 1395ww(b)(3)(B)(ii)).